Citation Nr: 0635634	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for spasmodic torticollis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The record shows March and November 1999 rating decisions 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  The veteran filed a timely 
notice of disagreement (NOD) in February 2000 and a statement 
of the case (SOC) was issued in March 2000.  The veteran did 
not file a substantive appeal.  The March and November 1999 
decisions are final.  Therefore, the Board will not address 
the issue of PTSD in its discussion of the veteran's acquired 
psychiatric disorder other than PTSD.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss, bilateral tinnitus, 
and acquired psychiatric disorder were not caused by his 
active military service from November 1965 to August 1967.

2.  Evidence received since the March 1999 denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for spasmodic 
torticollis.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

4.  The March 1999 rating decision denying service connection 
for spasmodic torticollis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
 

5.  No new and material evidence has been received since the 
March 1999 rating decision to reopen a claim for service 
connection for spasmodic torticollis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
bilateral hearing loss, bilateral tinnitus, and a mood 
disorder.  Therefore, he has current disabilities for VA 
purposes.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for bilateral hearing loss or 
tinnitus.  The veteran's hearing was normal upon entry into 
and separation from active military service.  

In October 2003, the veteran underwent a VA audiological 
examination.  The examiner reviewed the veteran's claims 
folder and examined the veteran.  He was diagnosed with mild 
to moderate sensorineural hearing loss in his right ear and 
moderate sensorineural hearing loss in his left ear.  His 
speech intelligibility was "excellent" bilaterally.  The 
veteran also complained of constant tinnitus in both ears.  

The examiner opined that it is "less than likely" that the 
veteran's period of active military service contributed to 
his current bilateral hearing loss and tinnitus.  The 
physician stated that the more likely etiology involved 
occupational noise sources, cited as twelve years working at 
a power plant and twenty years working in coal mines.  

The veteran's post-service medical records do not provide any 
evidence in favor of his claim, as they do not show a link 
between his bilateral hearing loss, tinnitus, and active 
military service. 

The facts and examination cited above are entitled to great 
probative weight and they provide evidence against the 
veteran's claims.  The Board finds that the preponderance of 
the evidence is against service connection for bilateral 
hearing loss and bilateral tinnitus.  38 U.S.C.A. § 5107(b).   
The appeals are denied.  

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the veteran's SMRs are 
again negative for any diagnosis of or treatment for any 
psychiatric disorder, providing evidence against this claim.   

At a March 2005 VA psychiatric consult, the veteran reported 
two suicide attempts: one after returning from Vietnam and 
one 10 or 15 years later.  He stated that he still had 
suicidal thoughts but would not commit suicide due to his 
religious beliefs.  He denied homicidal thoughts.  The 
veteran has been divorced five times and does not have good 
relationships with his children.  He reported not feeling 
happy since his childhood.  

Upon examination, the veteran's personal hygiene was neat and 
clean.  He was alert, oriented, and coherent.  His mood was 
depressed and his affect was flat.  His speech was normal and 
his thought organization was goal-directed and logical.  The 
examiner did not observe delusional material and the veteran 
denied hallucinations.  The veteran's insight was poor.  He 
was diagnosed with depressive disorder, not otherwise 
specified.  

At a July 2002 VA psychiatry consult, the examiner noted the 
veteran's problems controlling anger and temper.  The veteran 
reported being depressed for several years, because of his 
1994 diagnosis of spasmodic torticollis, which he believed 
was the reason he could no longer work.  The veteran's mood 
was depressed, and he reported loss of appetite, disinterest 
in his hobbies such as working on cars, and poor sleep.  

Upon examination, the veteran did not meet criteria for major 
depressive disorder.  He had some symptoms of mania or 
hypomania, including impulsive behavior and reduced need for 
sleep.  The veteran was diagnosed with a mood disorder, not 
otherwise specified, likely mild bipolar disorder.  

In January 2000, Dr. J. C., a private psychiatrist, diagnosed 
the veteran with bipolar disorder.  He did not link the 
veteran's disorder to his period of active military service.  

The veteran left active service in 1967 and was first 
diagnosed with a psychiatric disorder in 2000, over thirty 
years after leaving the military.  Regarding this claim and 
other claims, the Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The facts and examinations cited above are entitled to great 
probative weight and provide very negative evidence against 
the veteran's claim.  No other post-service medical records 
provide a link between the veteran's mood disorder and his 
military service.  In fact, the July 2002 VA psychiatry 
consult appears to link the veteran's mood disorder to his 
1994 diagnosis of spasmodic torticollis.  In any event, the 
record indicates a disorder that began many years after 
service.  The Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).   The appeal is 
denied.  

In March 1999, the RO denied the veteran's claim for service 
connection for spasmodic torticollis.  The veteran filed a 
NOD in February 2000 and the RO issued a SOC in March 2000.  
The veteran did not submit a substantive appeal.  Therefore, 
the March 1999 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2006). 

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the March 1999 denial consists of VA 
medical treatment records, private treatment records, VA 
examinations, letters from the veteran, and records from the 
Social Security Administration (SSA) showing that the veteran 
has been receiving disability since 2000 due to spasmodic 
torticollis.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's spasmodic torticollis 
was incurred during, or aggravated by, his military service 
from November 1965 to August 1967, nearly 40 years ago.  

In this regard, it is important for the veteran to understand 
that the fact he has this condition is not in dispute, and 
was not in dispute at the time the VA previously adjudicated 
this case.  Therefore, additional evidence indicating 
treatment for this condition does not provide a basis to 
reopen the claim.                  

The veteran's testimony and pleadings are merely cumulative 
of his assertions that were before the VA in the past.  In 
this regard, a medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his current disability was 
incurred in or increased in severity during his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Likewise, neither is the 
veteran's spouse's opinion. 

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for spasmodic 
torticollis.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April, May, and August 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notices in April, 
May, and August 2003, prior to the adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board observes that the May 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate to the issue of service connection.  Therefore, 
there is no prejudice to the veteran.  Kent v. Nicholson, 20 
Vet. App. 1 (2006)

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability ratings or effective dates will 
be assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's acquired psychiatric disorder.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provides evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The first requirement is met, but the second and third are 
not because there is no evidence establishing an event in 
service that could have caused the veteran's acquired 
psychiatric disorder.  Additionally, there is no indication 
the psychiatric disorder may be associated with the veteran's 
service.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  

As no new and material evidence has been received, the claim 
for service connection for spasmodic torticollis.  The appeal 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


